Citation Nr: 0732214	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-38 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left heel disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to June 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen previously denied 
claims for service connection for a left heel disability and 
a right shoulder disability.  The RO also denied service 
connection for tinnitus, a back disability, a bilateral hip 
disability, and a right shoulder disability.

The veteran had also appealed other claims to the Board.  In 
May 2007, he had a Travel Board hearing at the RO before the 
undersigned Acting Veterans Law Judge.  At the hearing, the 
veteran withdrew claims to reopen previously denied claims 
for service connection for a skin disorder and a right elbow 
disability, and withdrew claims for service connection for 
hearing loss and a left shoulder disability.  Under 
38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2006).  As the veteran withdrew the skin, right elbow, 
hearing loss, and left shoulder claims, the Board dismisses 
the appeal as to those claims.  The issues before the Board 
on appeal are those listed on the above cover page.

The issues of service connection for tinnitus, a back 
disability, and a bilateral hip disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
December 1992 rating decision denying service connection for 
a left heel disability and a right shoulder disability.

2.  Since the December 1992 rating decision, the veteran has 
submitted evidence not previously considered, including a 
service separation examination report, that addresses 
chronicity of a left heel disorder during service.

3.  A left heel disorder, described as plantar fasciitis with 
a possible heel spur, manifested during the veteran's 
service.

4.  A left heel disorder remained symptomatic at separation 
from service and after service.

5.  Since the December 1992 rating decision, the veteran has 
submitted recent VA treatment records that were not 
previously considered, and that addresses recurrence and 
chronicity of right shoulder bursitis since service.

6.  Bursitis of the right shoulder manifested during the 
veteran's service, and has recurred and continued since 
service.




CONCLUSIONS OF LAW

1.  A December 1992 rating decision denying service 
connection for a left heel disability and for a right 
shoulder disability is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been received; the claim 
for service connection for a left heel disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  A left heel disability, described as plantar fasciitis 
with a possible heel spur, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4.  New and material evidence has been received; the claim 
for service connection for a right shoulder disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156.

5.  Recurrent right shoulder bursitis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 2003, 
2004, and 2006.  Those notices informed the veteran of the 
type of information and evidence that was needed to 
substantiate claims for service connection, to establish 
original and increased ratings, and to establish effective 
dates for benefits awarded.  The Board herein grants 
reopening of claims for service connection for disabilities 
of the left heel and right shoulder, and grants both of those 
claims for service connection.  As the Board has made 
favorable decision as to those claims, the Board need not 
provide further notification or assistance to the veteran.  
The Board also does not need to discuss further VA's 
compliance with the laws and regulations involving 
notification and the development of evidence with respect to 
those claims.

Left Heel Disability

In 1992, the veteran filed a claim for service connection for 
multiple disabilities, including a left heel disability.  The 
RO denied service connection for a left heel disability in a 
December 1992 rating decision.  A rating decision becomes 
final when a claimant does not file a notice of disagreement 
(NOD) within one year after a decision is issued.  
38 U.S.C.A. § 7105.  The veteran did not file an NOD with the 
December 1992 rating decision, and that decision became 
final.

In June 2003, the veteran requested to reopen a claim for 
service connection for a left heel disability.  A final 
decision on a claim that has been denied shall be reopened if 
new and material evidence with respect to that claim is 
presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The 
Court has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  As the veteran submitted his claim to reopen the 
claim for service connection for a left heel disability in 
2003, the revised regulation applies to that claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The RO denied reopening of a claim for service 
connection for a left heel disability in a September 2004 
rating decision.  The veteran appealed that decision.  The 
only final disallowance of the veteran's left heel service 
connection claim is the December 1992 rating decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from disease or 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The evidence that was associated with the veteran's claims 
file in December 1992 included the veteran's claim, some 
service medical records, and the report of a VA medical 
examination.  The evidence that had been added to the claims 
file since December 1992 includes the report of an April 1992 
examination of the veteran for separation from service.  That 
examination report was not included in the service medical 
records that were associated with the claims file in December 
1992.

Records of outpatient treatment of the veteran during service 
show treatment in September and November 1991 for left heel 
pain, assessed as plantar fasciitis and a heel spur.  The 
report of the April 1992 separation examination contains a 
notation of tenderness over the left plantar fascia.  The 
service separation examination relates to the chronicity 
during service of symptoms of a left heel disorder.  
Chronicity of such symptoms is necessary to substantiating a 
claim of service connection for such a disorder.  The new 
evidence of chronicity raises a reasonable possibility of 
substantiating the service connection claim.  The report of 
the service separation examination therefore constitutes new 
and material evidence with regard to the claim for service 
connection for a left heel disability.  That claim is 
reopened.

The Board will consider the reopened claim on its merits.  
During service, in September 1991, the veteran reported a one 
week history of left heel pain.  The treating practitioner 
noted pain over the plantar fascia, and listed an assessment 
of plantar fasciitis.  In November 1991, the veteran had an 
orthopedic consultation to address a longstanding right ankle 
disorder.  The veteran also complained of left foot pain.  
The orthopedist noted tenderness to palpation over the 
plantar surface of the left heel.  The orthopedist's 
assessment was a left heel spur.  The consultation report did 
not indicate that the left foot was x-rayed.  The report of 
an April 1992 service retirement examination includes a 
notation of tenderness over the left plantar fascia.

On VA examination in July 1992, the veteran reported that he 
had a spur on his left heel and pain in that heel.  The 
examiner noted point tenderness on the sole of the foot.  The 
veteran was able to walk and stand on his heels.  The 
examiner's diagnoses included arthralgia of the left foot, to 
include history of a spur.  In an August 2004 VA examination 
to evaluate the veteran's service-connected right ankle 
disability, the veteran reported that he had a left heel 
disorder.  The examiner noted that the veteran tried to keep 
weight off of his left heel when he walked.  In the May 2007 
hearing, the veteran reported that plantar fasciitis 
developed while he was in service, first in his right foot, 
and later in his left foot.  He indicated that he continued 
to have pain in his left heel, and that he took medication 
for musculoskeletal pain in that and other areas.

Medical records and the veteran's statements show left heel 
pain, with plantar fasciitis, in service in 1991, and 
continuing through separation from service and after service.  
The evidence supports service connection for the left heel 
disability, which has been described as plantar fasciitis 
with a possible heel spur.

Right Shoulder Disability

The conditions for which the veteran filed a claim for 
service connection in 1992 included a right shoulder 
disability.  The RO denied service connection for a right 
shoulder disability in the December 1992 rating decision.  
The veteran did not file an NOD with the December 1992 rating 
decision, and that decision became final, including with 
respect to a right shoulder disability.

The RO denied reopening of a claim for service connection for 
a right shoulder disability in a September 2004 rating 
decision.  The veteran appealed that decision.  The only 
final disallowance of the veteran's right shoulder service 
connection claim is the December 1992 rating decision.  In 
order to reopen the right shoulder claim, there must be new 
and material evidence that has been submitted since the 
December 1992 decision.

The evidence that was associated with the veteran's claims 
file in December 1992 included the veteran's claim, some 
service medical records, and the report of a VA medical 
examination.  The evidence that had been added to the claims 
file since December 1992 includes statements from the veteran 
and records of VA outpatient treatment of the veteran.  The 
service medical records that were associated with the claims 
file in December 1992 show treatment for right shoulder pain, 
bursitis, and joint separation on several occasions during 
service.  The report of a July 1992 VA examination reflects 
complaints of right shoulder pain, findings of tenderness and 
full ranges of motion, and an impression of arthralgia.

The service medical records associated with the claims file 
in December 1992 did not include any report of a service 
separation examination.  Since December 1992, the veteran has 
submitted a copy of only the first page of an April 1992 
service retirement examination.  On that page, the condition 
of the upper extremities is checked as normal.  Records of VA 
outpatient treatment of the veteran in 2003 to 2007 reflect 
that the veteran had chronic pain and bursitis of the right 
shoulder.  In the May 2007 hearing, the veteran reported 
having had recurrent pain and bursitis in his right shoulder 
during service, and recurrences of symptoms since service, 
with symptoms at the time of the hearing.

While the records available in December 1992 showed right 
shoulder bursitis during service and right shoulder pain on 
one examination after service, the more recent records show 
ongoing pain and bursitis over the years following service.  
The more recent evidence relates to the chronicity of right 
shoulder bursitis since service.  Chronicity of the right 
shoulder disorder is necessary to substantiating the claim of 
service connection for that disorder.  The new evidence of 
chronicity raises a reasonable possibility of substantiating 
the service connection claim.  The more recent testimony and 
medical records therefore constitute new and material 
evidence with regard to the claim for service connection for 
a right shoulder disability.  That claim is reopened.

The Board will consider the reopened claim on its merits.  
The veteran's service medical records reflect that he was 
treated for right shoulder bursitis during service in 1979.  
In 1981, he was seen for right shoulder pain, and x-rays 
showed mild acromioclavicular (AC) joint separation.  In 
1987, he fell on his right shoulder, and was seen for pain in 
that shoulder.  In February and March 1990, he received 
treatment for subacromial bursitis in the right shoulder.  On 
VA medical examination in July 1992, the veteran reported 
right shoulder pain, with a history of bursitis.  The 
examiner found that the right shoulder had mild tenderness on 
palpation, had mild crepitation, and had a full range of 
motion.  X-rays of the shoulders were normal.  The examiner's 
impression was arthralgia of the right shoulder.  Records of 
VA outpatient treatment of the veteran reflect findings of 
chronic right shoulder pain and bursitis in 2003 through 
2007.  In February 2006, x-rays showed arthritis of the right 
AC joint.  

The medical records show right shoulder bursitis during 
service and after service.  Right shoulder pain was treated 
in service as late as 1990, and was noted soon after service 
in July 1992.  The record tends to show recurrence and 
continuity of symptoms from service through the present, and 
therefore supports the claim for service connection for 
bursitis of the right shoulder.


ORDER

The claim of entitlement to service connection for a left 
heel disability is reopened.

Entitlement to service connection for plantar fasciitis of 
the left heel, with a possible heel spur, is granted.

The claim of entitlement to service connection for a right 
shoulder disability is reopened.

Entitlement to service connection for right shoulder bursitis 
is granted.


REMAND

The veteran contends that he developed tinnitus as a result 
of noise exposure during service.  He indicates that he 
worked near a flight line.  He states that tinnitus began in 
service, and was mild initially, but became more intrusive in 
recent years.  He has provided a statement from a veteran who 
served with him to support his account of the aircraft engine 
noise he experienced in the course of his duties.  Medical 
records reflect the veteran's reports of tinnitus, but there 
is no medical opinion regarding the likelihood that the 
current tinnitus is attributable to the noise exposure during 
service.  The Board will remand the issue for a new 
audiological examination with a review of the file and an 
opinion as to the likely etiology of current tinnitus.

The veteran asserts that he has arthritis of the 
thoracolumbar spine that developed while he was in service.  
On the report of a chest x-ray taken in November 1991, while 
the veteran was in service, the examiner noted anterior 
lipping in the dorsal spine consistent with mild or early 
chronic degenerative joint disease.  After service, in 
December 1993, the veteran was seen at a service hospital 
reporting pain at the right lateral rib margin.  The 
treatment notes do not indicate that any x-rays were taken at 
that time.  Records of VA outpatient treatment of the veteran 
in 2003 through 2006 indicate that he has mild degenerative 
joint disease of the thoracic spine and the lumbar spine.  
The claims file does not contain any medical finding or 
opinion as to whether the current arthritis is a continuation 
of the findings during service.  The Board will remand the 
issue for an orthopedic examination, with review of the file 
and an opinion as to the likely etiology of any current back 
disability.

The veteran reports that he has bilateral hip pain that began 
several years after his service.  In 2003, a VA practitioner 
indicated that the veteran's hip pain might be referred back 
pain.  In 2004, bilateral hip x-rays taken at a VA facility 
showed degenerative changes.  The veteran has asserted that 
arthritis in his hips might have developed because of his 
service-connected right ankle disability, and might have 
developed as a result of his playing sports during service.  
The medical evidence in the claims file does not address the 
etiology of the veteran's bilateral hip arthritis.  The 
orthopedic examination to be performed on remand should 
include examination of the hips, with review of the file and 
an opinion as to the likely etiology of the current 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA audiology examination to address the 
likely etiology of any current tinnitus.  
The examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that current tinnitus is 
causally related to service.



2.  The RO should schedule the veteran for 
a VA orthopedic examination to address the 
likely etiology of any current disability 
of the back and of the hips.  The examiner 
must be provided with the veteran's claims 
file for review.  Any necessary tests or 
imaging should be performed.  The examiner 
should provide a diagnosis for any current 
disorders of the back and of the hips.  
After examining the veteran and reviewing 
the claims file, the examiner should 
express an opinion, with regard to each 
current back or hip disorder, as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the current disorder was present during 
the veteran's service, is proximately due 
to or the result of disability residual to 
a right ankle fracture, or is otherwise 
causally related to his service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 



VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


